Per Curiam.

We accept the testimony of appellant, as reflected in his account submitted, that he received from petitioner, in all, the sum of $4,320.
Appellant paid $1,000 to counsel for argument of the appeal from the judgment in the negligence action, of which $333.33 was allowed to him by counsel. He expended $28.90 for printing and returned $934.61 to petitioner. After crediting all these expenditures claimed, there remained in his hands the sum of $2,356.49.
Upon the evidence adduced before the Official Referee, and considering all relevant factors, including the fact that appellant received a forwarding fee of $333.33, his compensation should be limited as follows: For retrial of the negligence action, $500; for services in connection with the supplementary proceedings, $150; for all other legal services, $150. The sum of $1,556.49, representing the amount received by appellant in excess of his fees as fixed herein, is to be paid over to petitioner.
The order entered July 28, 1943, accordingly should be modified by allowing appellant the sum of $800 for his legal services and by directing that appellant pay over to petitioner the sum of $1,556.49, and as so modified affirmed, without costs.
The order entered September 23, 1943, should be affirmed, without costs.
The order entered June 14, 1944, should be affirmed, without costs.
Martin, P. J., Dore, Cohn, Callahan and Wasservogel, JJ., concur.
Order entered July 28, 1943, unanimously modified by allowing appellant the sum of $800 for his legal services and by directing that appellant pay over to petitioner the sum of $1,556.49, and as so modified affirmed, without costs.
• Order entered September 23, 1943, unanimously affirmed, without costs. Settle order on notice.
Order entered June 14,1944, unanimously affirmed, without costs.